RECE |
. Eley Aue 20 3
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )
) Case No. 2:17-CR-1027(CJW)
Plaintiff, ) Prior Case No: 2:06-CR-2012(LRR)
V. )
) MOTION FOR MODIFICATION
MONTEL THEOPOLIS JONES, ) OF SUPERVISED RELEASE
) PURSUANT TO 18 U.S.C. 83583(e)
Defendant. )

NOW COMES MONTEL THEOPOLIS JONES, motioning this Court in propria
persona (pro se) to terminate the imposed term of supervised release, reducing such to a
“time already served” duration. This request is made pursuant to title 18 United States
Code §3583(e) and Federal Rules of Criminal Procedure 32.1(c). Under the same rule of
criminal procedure, no hearing is requested in this matter.

This matter is brought under §3583(e) but for two separate reasons. The first is
statutory and required; 1 was sentenced to 8 years of supervised release without legal
authority to do so. As this case is long passed the window to file a Rule 35(a) correction,
a §3583 motion is the appropriate avenue to correct this problem.

Second, I ask this court as a discretionary act to terminate the remaining 11 months

of my supervision because such is in the interests of justice.

Page 1

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 1 of 16

 
I. PROCEDURAL HISTORY

l.

On March 22, 2007 I was sentenced to 210 months in prison after pleading guilty
to Counts one count of Distribution of 10.56 grams of Cocaine Base within 1,000
Feet of a Protected Location, in violation of Title 21 U.S.C. §846 and §860(a). I
was also sentenced to 8 years of supervised release pursuant to the punitive statute

in 21 U.S.C. §841(b)(1)(B). See 2006 case docket number 51.

My sentence of incarceration was reduced twice, both because of retroactive
Sentencing Guidelines Manual amendments that were made retroactive. First, in
2008, my sentence was reduced to 168 months. See 2006 case docket number 71.
Then, after an initial denial, I was granted one more reduction pursuant to

Amendment 750 to 135 months. See 2006 case docket number 80.

I was released from incarceration on July 10, 2015, and have now served four
years and one month on supervision. My supervision began in the District of
Nevada, where I lived with my mother after incarceration. Jurisdiction was

transferred there in March of 2016. See 2006 case docket entry 81.

I moved back here to the Northern District of lowa in 2017, and my case was then
transferred back to this District on December 6, 2017, where I was assigned this

new case number. See current docket entry 1,

Page 2

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 2 of 16

 
5. I failed on supervision after I moved back here. I was getting rides to my
Urinalysis Phase tests by my cousin. On one instance we were pulled over on the
hour-plus drive from Dubuque to Cedar Rapids. That one stop resulted in a missed
UA appointment, realizing that my cous was a felon (who I was associating

with), and the follow up UA tested positive for Marijuana.

6. My supervision was then revoked, I was given two weekends in county jail, 20
hours of community service, and my supervision remained in tact, still tolling

from my 2015 release date. Current docket entry 16.

7. In April of 2019, my case was reassigned from the honorable Judge Reade, to the

honorable C.J. Williams.

Il. JURISDICTION
8. This Court relinquished jurisdiction to the District of Nevada, and then re-accepted
$3605 jurisdictional transfer, see above, and thus is the correct venue to request

this sentencing adjustment.

TI. AUTHORITY
9, This Court is granted the authority te modify or terminate a term of supervised

release by 18 U.S.C. §3583(e)(1) which states,

Page 3

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 3 of 16

 
“The court may, after considering the factors set for in section 3553(a)(1),

(a)(2)(B), (a(2)(C), (ay(2)(D), (a)(4), (AS), (a)(O), and (a)(7)-—

(1) terminate a term of supervised release and discharge the
defendant released at any time after the expiration of one year
of supervised release pursuant to the provisions of the Federal
Rules of Criminal Procedure relating to the modification of
probation, if it is satisfied that such action is warranted by the
conduct of the defendant released and in the interests of
justice.

(2) extend a term of supervised release if less than the
maximum authorized term was previously imposed, and may
modify, reduce, or enlarge the conditions of supervised
release, at any time prior to the expiration or termination of
the term of supervised release, pursuant to the provisions of
the Federal Rules of Criminal Procedure relating to the
modification of probation and the provisions applicable to the
initial setting of the terms and conditions of post-release
supervision;”

10. The applicable Federal Rule of Criminal Procedure is 32.1(c), which allows for

Il.

modifications of supervised release. This rule requires a hearing unless the relief
sought is favorable to the defendant and that an Assistant United States Attorney
has received notice of the relief sought and is given reasonable opportunity to

object (Fed R. Crim P (2)(B) & (C)).

Committee notes to this procedural rule don't spend much time on termination
requests, but bring up a defendant's right to present mitigating information when a
modification request would be of greater restriction to the defendant. In this case, I

both waive the hearing, and request that a decision in this matter be made without

Page 4

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 4 of 16

 
such a hearing once the government is given an opportunity to proffer a written

objection if it chooses to do so.

12. Paraphrased, the §3553(a) cross-referenced sentencing factors that are to be
considered for an early termination or modification request are:
§§(a)(1): The nature and circumstances of the offense;
§§(a)(2)(B): To afford deterrence to criminal conduct;
§§(a}(2)(C): To protect the public from future crimes;
§§(a}(2)(D): To provide education and job training, provide medical care or
other correctional treatment;
§§(a)(4): The kinds of sentences available in the guidelines;
§§(a)(5): In line with relevant policy;
§§(a)(6): Avoiding unwarranted differences in sentence between similar
defendants with similar conduct;
§§(a)(7): To provide restitution to any victims.'
IV. CONTROLLING PRECEDENT
13. “We afford the district court ‘broad discretion’ in this area... recognizing that it is
in the best position to evaluate the circumstances of each individual defendant.”

United States v. Mosby, No. 12-3541 (8" Cir. 2013) quoting United States v.

Davies, 380 F.3d at 329 at 332.

14. “A district court may modify the conditions imposed on a term of supervised
release even when, as in the present case, the modification 1s based only on
evidence that was available at the original sentencing. This is because the statute

1 It is noteworthy that §§(a)(2)(A) is missing from this list, indicating that congress did not intend supervised
release to be punishment, or be a reflection of the seriousness of the original offense, but rather a buffer between
the restrictions of incarceration and the freedom of full release.

Page 5

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 5 of 16

 
that authorizes district courts to modify the conditions of supervised release does
not require new evidence, nor even changed circumstances in the defendant's life.”

Davies, id, at 332.

15.“The Supreme Court has described supervised release as “the decompression
stage” between prison and full release.” United States v. Kappes, 782 F.3d 828
(7th Cir, 2015) (Quoting Johnson v. United States, 329 U.S. 694, 709 (2000)). As
will be seen below, this decompression stage, and the further need for supervision,

no longer applies in my case.

Vv. POLICY
16. The policy stated here, as well as the precedent quoted in the previous section,
apply only to the discretionary early termination of supervised release, and not the

modification that I believe is mandated by statute.

17. The relevant section of the Sentencing Guidelines Manual can be found in §5D1.2.
The policy here made a sharp change in 2011 when the amendments to the manual
that year specifically changed this section to encourage early termination in
appropriate cases, rather than in cases which show “unforeseen circumstances” or

“exceptional behavior”.

Page 6

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 6 of 16

 
18. These two phrases are used a lot to dissuade district courts from granting early
termination requests where defendants have demonstrated no further need for
supervision. They come from an opinion from the Second Circuit in United States
v. Lussier, 104 F.3d 32 (2™ Cir. 1997), and since the 2011 changes to the guidelines

manual, policy has shifted away from this arbitrary and high bar.

19, “The guidelines encourage . . . [courts] to exercise this authority in appropriate
cases, particularly noting that a court may impose a longer term of supervised
release on a defendant with a drug, alcohol or other addiction, but may then
terminate the supervised release term early when a defendant successfully
completes a treatment program, thereby reducing the risk to the public from

further crimes of the defendant.”” U.S.S.G. §5D1.2 cmt. n. 5 (Quotations omitted).

20. Probationary policy in regards to recommending early termination in supervised
release cases comes from Monograph 109’. In tandem with the Sentencing
Guidelines Manual notes in §5D1.2, Probation Monograph 109 informs probation
officers that they “should consider the suitability of early termination for

offenders as soon as they are statutorily eligible.”

2 From “Primer: Supervised Release” (Office of General Counsel, United States Sentencing Commission; 2015).
Available at: https:/Avww.ussc.gov/sites/default/files/pdf/training/primers/2015_Primer_Supervised_Release.pdf
3 Guide to Judiciary Policy, Volume 8, Part E: Supervision of Federal Offenders (Monograph 109),

Page 7

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 7 of 16

 
21. When making this determination, the 9 general criteria for making a
recommendation to the court for early termination are found in section §380.10(b)

(1) Stable community reintegration;

(2) Progressive strides toward supervision objectives and in
compliance with all conditions of supervision;

(3) No aggravated role in the offense of conviction, particularly
large drug or fraud offenses;

(4) No history of violence,

(5) No recent arrests or convictions;

(6) No recent evidence of alcohol or drug abuse;

(7) No recent psychiatric episodes,

(S) No identifiable risk to the safety of any identifiable victim; and,
(9) No identifiable risk to public safety based on the Risk Prediction
Index.”

22. Later in that same section it states that the existence of outstanding financial
obligations per se does not adversely affect early termination eligibility ($§c), and

failure to meet criteria listed should not automatically exclude an offender from

further consideration (§§d).

VI. ARGUMENT FOR STATUTORY REDUCTION

“Authorized Terms of Supervised Release- Except as otherwise
provided, the authorized terms of supervised release are—

(1) for a Class A or Class B felony, not more than five years;

(2) for a Class C or Class D felony, not more than three years; and
(3) for a Class E felony, or for a misdemeanor (other than a petty
offense), not more than one year.” 18 U.S.C. §3583(b).

23. I was sentenced as a first-time offender with a criminal history category of I In 21

U.S.C. $841 there are two penalty subsections that dictate specific terms of

Page 8

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 8 of 16

 
supervised release which trigger the “Except as otherwise provided” clause of
§3583(b), above. Those are §841(b)(1)(A} & (b)(1)(B), which mandate 10 years
for a defendant with a prior §841 or prior cognate conviction under §§(b)(1)(A),

and 8 years of supervised release with a prior $841 or prior cognate conviction

under §§(b)(1)(B).

24, Given that I had no triggering predicate offenses which would trigger the longer
mandatory supervised release terms as provided in those sections, then I would fall
under the mandatory minimum of 4 years as provided by §(b)(1)(B), and the
maximum of 5 years as limited by §3583(b). Thus the applicable statutory ranges
available to me at sentencing were 4-5 years of supervised release, and any

sentence outside of that range violates §3553(a)(4).

25. There is a question of the “tripling effect” of the punitive allowances of 21 U.S.C,
§860(a), but all of the tripling clauses apply only to incarceration, and not
supervised release. Thus the limitation of first time §841(b)(1)(B) and §3583(b)
remain in place, and the 4 year minimum and 5 year maximum terms for

supervised release in my case are applicable.

26. Given the analysis above, it is appropriate and needed to reduce my term of

supervised release to between 4 and 5 years in total term. And since I have already

Page 9

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 9 of 16

 
served more than 4 years, I ask this court to use it's discretion in the section below

to reduce such term to “time served” which is both within the applicable statutory

guidelines and in the interests of justice.

VIL ARGUMENT FOR IMMEDIATE TERMINATION
27. Since §3553(a)(2)(A) is missing from the cross-referenced factors in §3583(e), it
follows that supervision is not intended to punish, but to transition. The Supreme
Court clarified this in Johnson v. United States, 529 U.S. 694, 709 (2000), when

supervised release was described as the “decompression stage” of a sentence. See

also United States v. Kappes, 782 F.3d 828 (7" Cir. 2015).

28. If, then, the transition or decompression from incarceration, and there are no other
goals of supervision (or special conditions of supervision) left to achieve, then the
purpose of supervision has been exhausted and early termination is warranted. The

interests of justice are served, by statutory definition and precedent, by early

release in these situation.

29. Regarding §3553(a)(2)(B) & (C), I am of low risk to re-offend. Not only am I
committed to a life free of criminal conduct, prosecution, and incarceration, but
there are statistics beyond the USPO risk-assessment tool that points to this
conclusion. Beyond criminal history categories, criminal-history points themselves

Page 10

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 10 of 16

 
are an excellent indicator of the risk of recidivism and re-arrest. A 2017 study
published by the Sentencing Commission concludes, specifically, offenders with
zero criminal history points and no prior contact with the criminal justice system,
“there is an 11.7 percentage point difference [lower] in rearrest rates...” compared
to a zero-point offender with prior contact with criminal justice Zero-point
offenders show a much lower re-conviction rate (17.4%), almost 4x less likely
than an offender with 15+ points (66.2%)* I was sentenced in Criminal History
Category of I, placing me in the category of offenders who have the lowest risk of

recidivism.

30. Second, the effect of early termination, as requested in this motion, reduces my
likelihood to recidivate. A recent recidivism study by the AOUSC-OPPS examined
a cohort of offenders whose supervision terms expired or were terminated early in
fiscal year 2005. The study found that during the 36-month follow-up period,
"offenders granted early termination do not pose a greater safety risk to the
community" than offenders who successfully served the entire supervised release
term imposed by the sentencing court. “In fact, early-term offenders in this study
presented a lower risk of recidivism than their full-term counterparts. Not only

were early-term offenders charged with a new criminal offense at a lower rate than

4 The Past Predicts the Future: Criminal History and Recidivism of Federal Offenders ; United States Sentencing
Commission, 2017, available at [http:/Avww.usse. gow/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170309_Recidivism-CH.pdf]

Page [1

Case 2:17-cr-01027-CJW-MAR Document 17 Filed 08/20/19 Page 11 of 16

 
full-term offenders, they were charged with proportionally fewer felonies. ..’°

31. Iam gainfully employed as a supervisor at the Nordstrom's Warehouse in
Dubuque, where I have been for the last 8 months. Before that I spent years as a
manager in Walmart in both Las Vegas and here in Iowa. I've spent no time
unemployed since getting my first Job out of prison and have no prospects of

doings so.

32. [have no educational or vocational needs that probation could help with. I also do
not have any medical or housing concerns that would make further supervision

necessary. Thus, §3553(a)(2)(D) weighs in favor of this request.

33. I've gone through sentencing ranges for supervision exhaustively above, and my
sentence was made above the statutory ranges. The range applicable in my case is
between 4 and 5 years, of which I have already served more than four. Thus

§3553(a)(4) & (5) weigh in my favor.

34. To stay in line with sentencing decisions in similar cases with similar defendants,
§3553(a)(6) addresses the need to avoid unwarranted disparities between cases

with such similarities. In regards to my request here, other cases where early

5 See James L. Johnson, Are Early Terminated Offenders a Greater Risk to the Community? NEWS AND VIEWS,
Fol. XXX¥, No. 2, at 1 (fan 18, 2010). Published by AOUSC-OPPS

Page 12

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 12 of 16

 
35,

36

37

termination requests have been granted are of particular applicable. See United

States v_ Gossett, No. 2:06-CR-0172-4 (VAED, 2017 release) where defendant

 

Gossett was terminated after serving two of his 5 year term of supervision for his
conviction of 21 U.S.C. §846 charges. See also United States vy. Henry, No. 2:13-
CR-10431 (MIED, 2017 release) where defendant Henry was convicted on one
count of Conspiracy to Distribute “Crack” Cocaine, was sentenced to 5 years of
supervision, and was discharged after serving 4 years of supervision. These two

cases together weigh §§(a)(6) in my favor.

Where probationary policy factors are concerned, I am fully in line with what
Monograph 109 identifies as a suitable candidate for early termination of

supervised release.

. [have integrated into my community well and have completed all goals of

supervision that have been put to me. | am of no risk to the community insofar as
recidivism risk is concerned (which I detailed above), and I have no financial

obligations remaining.

. have no recent arrests, no history of violence, no drug or alcohol use in the past

years, and have no psychiatric problems to address.

Page 13

Case 2:17-cr-01027-CJW-MAR Document 17 Filed 08/20/19 Page 13 of 16

 
38. With less than a year remaining on the term of supervision that I believe is
compelied in this case, I ask this court exercise it's discretion and allow me to

move on with the next chapter in my life.

CONCLUSION
Considering the cost of supervision, and based upon the reasons and factors
discussed in this motion, I respectfully request that this Court terminate the remainder of

my term of supervised release.

Respectfully submitted on this i 4 day of Ai iG , 2019.

/s/ wth) Ter 2L
MONTEL THEOPOLIS JONES

Pro Se Defendant, Movant

Page 14

Case 2:17-cr-01027-CJW-MAR Document 17 Filed 08/20/19 Page 14 of 16

 
RECEIVED AUG? 2 2019

CERTIFICATE OF SERVICE
FOR PRO SE DOCUMENTS

I, MONTEL THEOPOLIS JONES, do hereby certify that I have served a true and correct
copy of the following document,

MOTION FOR MODIFICATION
OF SUPERVISED RELEASE
PURSUANT TO 18 U.S.C. §3583(e)

upon the court and the office of the United States Attorney:

Daniel C Tvedt Clerks of the U.S. District Court

US Attorney's Office Northern District of lowa — Eastern [Dubuque]
Northern District of lowa Criminal Filings

111 7th Avenue SE 111 Seventh Avenue SE

Box | Cedar Rapids, IA 52401-2101

Cedar Rapids, IA 52401

by placing it in a sealed, postage prepaid envelope by United States Postal Mail

onthe | a day of Av , 2019.

MONTEL THEOPOLIS JONES
Pro Se Movant

Case 2:17-cr-01027-CJW-MAR Document17 Filed 08/20/19 Page 15 of 16

 
“ueBe « apaAoad aseajd ayseM JoLUNsUCS-ysad Woy spew s| BdolaAUS SLL ry *
“as

 

| \

PRESS FIRMLY TO SEAL

PRESS FIRMLY TO ~

 

PRI
*-M

 

 

UNITED STATES. CH Retail

POSTAL SERVICE.

 

 

 

°° PRIORITY

*x*MAIL * |

rrom: (Wowte | Tones
2280 NW Crandurew Ave.

USPOSTAGEPAID |
Origin: 52004 :
$7.35 ws,

 

Dobuque, = A 52.00%

 

DATE
(USPS
PRIORITY MAIL 2-DAY @
INSU
Me. 0 Lb 10.00 Oz
Zl pick} ~ . 1006 |
*Den! EXPECTED DELIVERY DAY: 08/21/18 :
SHIP
TO: ;
11% 7TH AVE SE
WHEN USED CEDAR RAPIDS IA 62401-2101
A CUSTOK
LABEL MA

C\eeks ot Phe US. Distarct Cou.

 

 

USPS TRACKING NUMBER

I A

9505 5119 2867 9291 9263 77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Noekhean Diokeict ot Lower
HA Seventh Avenue SE _|

Cedar, Rapids, LA S24of

 

FOR DOMESTIC AND INTERNATIONAL BSE

 

 

HEA

Ps00001000014

EPI4F July 2013
OD: 12.5 x 9.5

VISIT US AT USPS.COM®

ORDER FREE SUPPLIES ONLINE

  
  
 

‘1

 

PRIORITY MAIL
POSTAGE REGUIRED

Ba POSTAL SERVICE a

VISIT US AT USPS.COM”

RDER FREE SUPPLIES ONLINE:

 

' This packag!ng is the property of the U.S. Postal Servlce@ and is provided solety for use In sending Priority Mail® shipments, Misuse may be a
vinlation of facerat law, This oackacine is not for resale. EP14F © US. Postal Service: July 2613: all rlahrs rasarvert.

UNITED STATES .
Ba POSTAL SERVICE.

 

Case 2:17-cr-01027-CJW-MAR Document 17 Filed 08/20/19 Page 16 of 16

 
